Citation Nr: 1505385	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-45 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left elbow pain, and if so, entitlement to that benefit.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sinusitis, and if so, entitlement to that benefit.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left ankle disability, and if so, entitlement to that benefit.  

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for depression, and if so, entitlement to that benefit, to include as secondary to service-connected disabilities.

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for erectile dysfunction, and if so, entitlement to that benefit, to include as secondary to hypertension and depression.   

6.  Entitlement to service connection for chronic headaches.

7.  Entitlement to service connection for chronic left thigh pain.

8.  Entitlement to service connection for vision problems, to include as secondary to chronic headaches.  

9.  Entitlement to service connection for obesity with shortness of breath.  

10.  Entitlement to service connection for chronic popping of the bilateral thumbs.

11.  Entitlement to service connection for a right arm disability, claimed as chronic exertional compartment syndrome.

12.  Entitlement to service connection for a left arm disability, claimed as chronic exertional compartment syndrome.

13.  Entitlement to service connection for a right leg disability, claimed as chronic exertional compartment syndrome, other than degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits on appeal.

In a January 2013 rating decision, service connection was awarded for degenerative joint disease of the right knee.  This is a full grant of the benefit sought as to that issue.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for left ankle disability, erectile dysfunction, vision problems, bilateral thumb disability, bilateral arm disability, and right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 1997 rating decision denied the Veteran's claims of entitlement to service connection for left elbow pain and sinusitis.
 
2.  Evidence received since the March 1997 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for left elbow pain and sinusitis; such evidence is not cumulative or redundant of evidence already of record.

3.  A January 2008 Board decision declined to reopen the Veteran's claim of entitlement to service connection for a left ankle disability.
 
4.  Evidence received since the January 2008 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for left ankle disability; such evidence is not cumulative or redundant of evidence already of record.

5.  An unappealed April 2008 rating decision denied the Veteran's claims of entitlement to service connection for depression and erectile dysfunction.
 
6.  Evidence received since the April 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for depression and erectile dysfunction; such evidence is not cumulative or redundant of evidence already of record.

7.  At no time during the appeal period has the Veteran been shown to have a diagnosed left elbow disability.

8.  The Veteran's current sinusitis is related to his military service.

9.  The Veteran's depression is secondary to his service-connected left knee disability.  

10.  The Veteran's currently diagnosed headaches are related to his military service.

11.  At no time during the appeal period has the Veteran been shown to have a diagnosis of a left thigh disability. 

CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied entitlement to service connection for left elbow pain and sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (1996).
 
2.  Evidence received since the March 1997 rating decision in relation to the Veteran's claims for entitlement to service connection for left elbow pain and sinusitis is new and material, and, therefore, the claims may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The January 2008 Board decision that declined to reopen the Veteran's claim of service connection for left ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2008).

4.  Evidence received since the January 2008 Board decision in relation to the Veteran's claim for entitlement to service connection for left ankle disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The April 2008 rating decision that denied entitlement to service connection for depression and erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

6.  Evidence received since the April 2008 rating decision in relation to the Veteran's claims for entitlement to service connection for depression and erectile dysfunction is new and material, and, therefore, the claims may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for service connection for sinusitis have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

10.  The criteria for service connection for a headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

11.  The criteria for service connection for a left thigh disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2009 and July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  These letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was provided a VA examination in January 2010 for his claimed left leg disability.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran did not have a current left thigh disability, nor was one due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  

As the Board is granting service connection for left elbow disability, sinusitis, depression, and headaches, no discussion of the adequacy of the VA examinations as to those disabilities is necessary.  

Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. New and Material

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for left elbow pain, sinusitis, left ankle strain, depression, and erectile dysfunction.  As will be discussed more thoroughly below, the Board finds that new and material evidence has been received with respect to these disabilities.  

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran's claims of entitlement to service connection for left elbow disability, sinusitis, and left ankle strain, were originally denied in a March 1997 rating decision.  The basis for these denials was that the Veteran did not have a chronic condition related to in-service treatment for left elbow, nasal congestion, or left ankle problems.  

In a January 2008 Board decision, the Board most recently declined to reopen the Veteran's previously denied claim of entitlement to service connection for a left ankle disability.  

The Veteran's claims of entitlement to service connection for depression and erectile dysfunction were originally denied in an April 2008 rating decision.  The basis for the denial of depression was that it was not shown to be related to his military service or a service-connected disability.  The basis for the denial of service connection for erectile dysfunction was that the Veteran was not shown to have a clinical diagnosis of erectile dysfunction.  

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received with respect to the Veteran's service connection claims for left elbow pain, sinusitis, left ankle disability, depression, and erectile dysfunction.  

One important piece of newly received evidence is the September 2008 private physician's opinion.  The private physician opined that the Veteran has sinusitis, chronic left ankle disability, and chronic left elbow disability related to service.  
In a March 2009 opinion, a private psychologist indicated that the Veteran currently had depression due to service-connected left knee disability.  Finally, VA treatment records dated after the April 2008 rating decision show a clinical diagnosis of erectile dysfunction.  

Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for left elbow pain, sinusitis, left ankle strain, depression, and erectile dysfunction.  See 38 C.F.R. § 3.156(a).

II. Service Connection

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2014).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2014).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).


Factual Background and Analysis

a. Left Elbow

The Veteran contends that he currently has a left elbow disability related to his military service.  A review of the service treatment records show treatment for a left elbow sprain following a hyperextension injury while playing football.  The Veteran maintains that he has experienced difficulty with his left elbow since service.  

The Veteran's private physician submitted an opinion in September 2008 indicating that the Veteran experienced crepitus, stiffness, and swelling in his left elbow joint.  The physician noted that pain is aggravated by elbow extension and this is what the Veteran has specifically contended in his claim.  The private physician opined that the Veteran's left elbow symptoms are chronic in nature and was incurred during service.  In reaching this conclusion, the physician interviewed and examined the Veteran, as well as reviewed the Veteran's service treatment records.

The Veteran was afforded a VA examination in January 2010, during which the examiner found that the Veteran's left elbow was normal.  

Upon careful review of the evidence of record, the Board finds that no left elbow disability was ever diagnosed during service or thereafter.  Although the private clinician noted symptoms of crepitus, stiffness, and swelling, he did not diagnosis a disability other than pain.  Additionally, the Veteran was afforded an examination thereafter in which the examiner found the left elbow to be normal.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

It is important to note that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  

In this case, while the private medical evidence noted pain which cannot be service-connected as discussed above, there is no diagnosis of a left elbow disability either in that record or the VA examination report.  In fact, the VA examination report noted that the left elbow was normal.  

Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have a left elbow disability, and service connection is not warranted.

b. Sinusitis

The Veteran contends that he has sinusitis related to his military service.  A review of the service treatment records shows that he was treated for sinusitis once during service.  

In a September 2008 private examination, the Veteran was diagnosed as having chronic sinusitis.  The private physician attributed the sinusitis to the Veteran's military service.  In reaching this conclusion, the physician noted that the Veteran has a positive history of sinusitis for over 5 years and he exhibits current symptoms indicative of chronic sinusitis.  He opined that the Veteran's sinusitis was incurred during service.
 
The Veteran was afforded a VA examination of the sinuses in December 2012, during which the examiner noted that the Veteran had a history of sinusitis.  He provided a negative nexus opinion as to the etiology of the Veteran's sinusitis, and in so concluding, he noted that the Veteran was only treated once in service for sinus problems and was not again treated until 2010.  The examiner based this opinion on interview and examination of the Veteran and review of the claims file.  

The Board finds that both the Veteran's treating physician and the VA examiner are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for sinusitis is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

c. Depression

The Veteran contends that he has depression due to his service-connected left knee disability.  He does not contend, nor does the evidence show that his depression had its onset during service.  

In March 2009, the Veteran underwent a private psychiatric evaluation with a licensed psychologist.  Following interview and examination of the Veteran, and review of his records, she diagnosed the Veteran as having severe depression due to chronic pain from his service-connected medical condition (left leg).  There is no clinical opinion to the contrary.  

The Veteran was afforded VA psychiatric examination in January 2010, during which he reported the onset of his depressive symptoms was around 2007.  The examiner diagnosed the Veteran as having depressive disorder, not otherwise specified, but she was unable to provide an etiological opinion with regard to the depression without resort to speculation.  The examiner did not provide the reasons for which she was unable to provide an opinion. 

The Board finds that the most probative evidence of record shows a correlation between the Veteran's currently diagnosed depression and his service-connected left knee disability.  In other words, the preponderance of the evidence supports the Veteran's claim of service connection for depression on a secondary basis.  

d. Left Thigh

The Veteran claims entitlement to service connection for chronic left thigh pain.  In 1990, he was treated for a left thigh contusion after being hit while playing football.  

In January 2010, the Veteran was afforded VA examination for his left thigh, at which time he was diagnosed as having "left calf fasciotomies for compartment syndrome," and a history of left quadriceps contusion.  The Veteran told the examiner that he tore his left quadriceps muscle during service and currently has charley horse-like pain in his left thigh.  The Veteran denied any current problems in his left thigh.  Physical examination revealed no tissue loss, scarring, loss of muscle function, or joint affected by the left quadriceps contusion.  The examiner found no documentation of any left quadriceps tear.  

Upon careful review of the evidence of record, the Board finds that no chronic left thigh disability was ever diagnosed during service or thereafter.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

It is important to note that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  

In this case, the most probative opinion of record, dated in January 2010, shows no current left thigh disability, nor has any other clinical evidence of record shows a diagnosis of a left thigh disability during the appeal period.  Here, the great weight of the clinical evidence of record does not show a current left thigh disability as contemplated by the regulations. 

Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have a left thigh disability, and service connection is not warranted.

e. Headaches

The Veteran seeks service connection for headaches.  During service, he was treated for throbbing headaches.

In a September 2008 private opinion, the Veteran's treating physician opined that the Veteran's currently diagnosed headaches are "chronic in nature and [were] incurred during service."  He reached this conclusion following examination of the Veteran and review of his medical records.

During a January 2010 VA examination, the examiner opined that the Veteran's headaches were less likely than not related to his military service.  In reaching this conclusion, the VA examiner noted that in service the Veteran's headaches were never characterized as migraine-type headaches as they are currently characterized.  

The Board finds that both the Veteran's treating physician and the VA examiner are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for headaches is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for left elbow pain is reopened.

New and material evidence having been received; the claim of entitlement to service connection for sinusitis is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a left ankle disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for depression is reopened.

New and material evidence having been received; the claim of entitlement to service connection for erectile dysfunction is reopened.

Service connection for left elbow disability is denied.

Service connection for sinusitis is granted.

Service connection for depression is granted.  

Service connection for headaches is granted.  

Service connection for a left thigh disability is denied.



REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claims for a left ankle disability, vision problems, obesity with shortness of breath, bilateral arm disability, and right leg disability. 

a. Left Ankle

The Veteran contends that his current left ankle disability is related to parachute jumps during his military service.  The Board finds that in light of the claim being reopened above, a new examination of his left ankle disability is warranted.

The Board is aware that the September 2008 private physician opined that the Veteran's "left leg conditions are chronic in nature and incurred during his time in the military service," but finds that this opinion is not specific with respect to the claimed left ankle disability.  

In the January 2010 VA examination, the examiner opined that the Veteran had a third degree sprain of the ankle in service, but no fracture.  The examiner noted that the Veteran's contention that he had a left ankle fracture in service and then had a post-service surgery on the ankle to be implausible.  The Board finds, however, that this opinion is insufficient to decide the claim inasmuch as no opinion was given as to whether the Veteran's in-service ankle sprain may have been a precursor to the left ankle fracture two years later.  As such, a new VA examination is warranted to obtain an opinion as to the etiology of the Veteran's left ankle disability.  

b. Vision

The Veteran contends that he has vision problems related to his headaches.  A review of the medical records shows that he sometimes experiences photophobia and blurry eyes in conjunction with his headaches.  The Veteran has not been afforded a VA examination in conjunction with his vision claim.  In light of the award of service connection for headaches as noted above, the Board finds that an examination is necessary to determine whether the Veteran has a separate disability related to his vision, to include as secondary to his now service-connected headaches.  

c. Erectile Dysfunction

The Veteran contends that he has erectile dysfunction either due to his treatment for hypertension or secondary to a service-connected disability.  In January 2010, there is a VA opinion with respect to whether the Veteran's hypertension caused his erectile dysfunction.  This report, however, does not include an opinion as to whether the Veteran's hypertension has aggravated his erectile dysfunction.  Moreover, the Veteran has now been awarded service connection for depression, which he also contends causes or aggravates his erectile dysfunction.  In light of the reopening above and the lack of an etiological opinion regarding the Veteran's erectile dysfunction, the Board finds that this claim must be remanded for a medical opinion.  

d. Obesity with Shortness of Breath

The Veteran contends that he is obese due to his service-connected disabilities.  He also contends that he experiences shortness of breath due to his obesity.  

The Veteran was not provided a VA examination pursuant to his obesity claim.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran's treatment records indicate that he is obese and several physicians have suggested weight loss.  The Veteran has argued that his service-connected disabilities have caused him to gain weight.  Given the low threshold of McLendon, the Veteran should be afforded a VA examination which addresses his theories of entitlement.


e. Thumbs

The Veteran maintains that he has recurrent popping of his bilateral thumbs since service.  He has not yet been afforded a VA examination in conjunction with the claim.  It is unclear whether the Veteran has a current disability of the bilateral thumbs, and if so, whether it is attributable to his military service.  He is certainly competent to report the continued popping of the bilateral thumbs since service.  As such, a remand is necessary for a VA examination to be scheduled to determine the nature and etiology of any bilateral thumb disability.  

f. Exertional Compartment Syndrome

The Veteran contends that he experiences exertional compartment syndrome of the bilateral arms and right leg.  As noted above, the Veteran is currently in receipt of service connection for degenerative joint disease of the right knee.  He has not indicated that this satisfies his appeal with respect to the service connection claim for a right leg disability.  Nevertheless, the Veteran has not been afforded a thorough examination with respect to the claimed exertional compartment syndrome of the right leg and bilateral arms.  He maintains that he has experienced continued problems in the bilateral arms and right leg during and since service.  

The Board finds that the minimal threshold described in McLendon has been met, and appropriate VA examination is required for the claimed exertional compartment syndrome of the bilateral upper extremities and right lower extremity.  

Finally, any outstanding records should be identified and obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records related to the Veteran's claimed left ankle, vision, obesity-related, bilateral thumb, bilateral arm, and right leg disabilities.

2.  Schedule an appropriate VA examination by an examiner with the requisite expertise to determine the etiology of the Veteran's left ankle disability.  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review. The examiner should be directed to elicit a complete history from the Veteran. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the left ankle disability is related to any disease or injury in service. 

The examiner is asked to specifically discuss whether the Veteran's in-service left ankle sprain weakened the left ankle to make it vulnerable to the post-service left ankle fracture two years following service.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the left ankle disability was caused or aggravated by the Veteran's service-connected disabilities-including his service-connected left knee disability. 

If the examiner determines that a left ankle disability is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected left ankle disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule an appropriate VA examination by an examiner with the requisite expertise to determine the etiology of the Veteran's erectile dysfunction.  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review. The examiner should be directed to elicit a complete history from the Veteran. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the erectile dysfunction is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the erectile dysfunction was caused or aggravated by the Veteran's service-connected disabilities-including his service-connected depression and hypertension. 

If the examiner determines that erectile dysfunction is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected erectile dysfunction prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule an appropriate VA examination by an examiner with the requisite expertise to determine the etiology of the Veteran's vision problems.  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review. The examiner should be directed to elicit a complete history from the Veteran.  

The examiner is asked to diagnose any vision disability present.  If possible, the examiner is asked to determine whether the Veteran's vision complaints are a manifestation of his headaches or a separate and distinct disability.    

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any vision disability is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the claimed vision disability was caused or aggravated by the Veteran's service-connected headaches.  

If the examiner determines that a vision disability is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected vision disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule an appropriate VA examination by an examiner with the requisite expertise to determine the etiology of the Veteran's obesity and shortness of breath.  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review. The examiner should be directed to elicit a complete history from the Veteran.  

After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's obesity with shortness of breath is a manifestation of an underlying disability.  In so doing, the examiner should identify with specificity the underlying disability. 

If the Veteran's obesity is a manifestation of an underlying disability, the examiner should proffer an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) such disability is due to or aggravated by a service-connected disability, to include left knee disability, depression, and any other service-connected disability. 

If the examiner determines that obesity/disability is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Schedule an appropriate VA examination(s) by an examiner(s) with the requisite expertise to determine the etiology of the Veteran's claimed bilateral thumb, bilateral arm, and right leg disabilities (other than his service-connected left elbow disability and degenerative joint disease of the right knee).  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review. The examiner should be directed to elicit a complete history from the Veteran.  

After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that any current disability of the bilateral thumbs, bilateral arms, and right leg is related to any disease or injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After completion of the above and any further development deemed necessary by the AOJ, the issues on appeal should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


